      Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

PAUL ZWIER,                          :
                                     :
      Plaintiff,                     :          Civil Action File No.
                                     :
 v.                                  :         _____________________
                                     :
EMORY UNIVERSITY and                 :
JAMES B. HUGHES, JR.,                :        JURY TRIAL DEMANDED
                                     :
      Defendants.                    :

                                 COMPLAINT

      Plaintiff Paul Zwier (“Plaintiff” or “Professor Zwier”) brings this Complaint

against his employer, Defendant Emory University (“Emory”), and James B.

Hughes, Jr.    (“Hughes”) individually (collectively “Defendants”), showing the

Court as follows:

         STATEMENT OF CLAIMS, JURISDICTION, AND VENUE

                                         1.

      This is a civil action against Emory and Hughes for unlawful race-based

discrimination and retaliation in employment, in violation of 42 U.S.C. § 1981

(“Section 1981”). Plaintiff seeks monetary damages and other relief.
      Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 2 of 31




                                           2.

       Plaintiff asserts a breach of contract claim against Emory.

                                           3.

       This is a civil action against Hughes for libel per se.

                                           4.

       This Court has jurisdiction over Plaintiff’s federal claims pursuant to 28

U.S.C. § 1331 and § 1343, and supplemental jurisdiction over Plaintiff’s state law

claims against Emory and Hughes pursuant to 28 U.S.C. § 1367.

                                           5.

       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the

violations of Plaintiff’s civil rights alleged herein, the breach of contract, and the

libel per se were committed in this judicial district, and Defendants reside in this

judicial district.

                                      PARTIES

                                           6.

       Emory is a private research university located in Atlanta, Georgia. Emory

University School of Law is a graduate school of Emory.              Emory may be

personally served with process through its registered agent, the Emory Office of

the General Counsel.


                                     Page 2 of 31
       Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 3 of 31




                                          7.

       Hughes was a member of the Emory faculty and served a two-year term as

the Interim Dean of the Law School beginning in September 2017 and ending in

August 2019. He may be personally served with process.

                                          8.

       Professor Zwier is a tenured professor of law at Emory University School of

Law.

         FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

                       Plaintiff’s Employment with Emory

                                          9.

       Professor Zwier has been an accomplished and well-respected member of

the law school faculty since 2003, where he has taught torts, evidence, advanced

international negotiations, and authored numerous works on equity and inclusion,

race relations, racism in courts, and the rule of law and related topics.

                                          10.

       Professor Zwier has directed Emory’s award-winning Trial Techniques

program for the past 15 years, as part of which each year more than 100 practicing

lawyers and judges from all over the country come to Emory to teach practical trial

techniques to law students enrolled in the program.


                                     Page 3 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 4 of 31




                                        11.

      Prior to the fall of 2018, in the 15 years that Professor Zwier taught law

school classes and directed the Trial Techniques program to over five thousand law

students, no students or faculty filed any formal grievances or complaints against

Professor Zwier.    During that same time frame Professor Zwier was never

subjected to any discipline by Emory.

                        August 2018 Classroom Incident

                                        12.

      On August 23, 2018, three days into the fall law school semester, Professor

Zwier was teaching his first-year torts class and discussing the case of Fisher v.

Carrousel Motor Hotel, Inc., 424 S.W.2d 627 (Tex. 1967).

                                        13.

      In Fisher, a Black mathematician employed by NASA was invited to a

meeting at a local hotel in Alabama to discuss his studies of telemetry equipment.

During a dinner following the technical meeting, a hotel employee ejected the

plaintiff from the hotel dining room. It was alleged that the employee grabbed a

dinner plate from the plaintiff’s hand and shouted that the establishment “would

not serve ‘a Negro.’”




                                  Page 4 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 5 of 31




                                            14.

      Professor Zwier’s lecture was focused on the way the words people use can

massively impact potential legal claims.

                                            15.

      Professor Zwier questioned what the effect would be if the hotel employee

used the word “n***er” in his statement while ejecting Mr. Fisher from the

restaurant to stimulate class discussion.

                                            16.

      Professor Zwier’s use of the racist term was part of the class discussion and

used as an example of how a tortfeasor’s words could elevate the severity of the

tort being committed.

                                            17.

      Professor Zwier did not direct the word at any individual student, but instead

used it as a teaching moment and integral part of the lecture and discussion of the

Fisher case.

                                            18.

      On the evening of August 23, 2018, Professor Zwier received a phone call

from Hughes who stated that African American students were now complaining

about his use of the n-word in his class discussion that day.


                                    Page 5 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 6 of 31




                                             19.

       Given the brief use of the word during an unscripted discussion with his

class, Professor Zwier stated to Hughes that he did not immediately recall using the

word but did immediately agree to issue an apology to the students.

                                             20.

       Professor Zwier also received an e-mail from the President of the Black Law

School Students Association (“BLSA”) who asked to attend Zwier’s class with

other members of the BLSA the following day, to which Zwier gladly agreed and

promised to apologize if anyone felt he or she was made to feel uncomfortable by

his lecture.

                                             21.

       On August 24, 2018, Professor Zwier apologized to his class with the BLSA

representatives present with the explanation that his intention was to confront and

expose racial slurs as terrible words that could constitute offensive battery and

justify intentional infliction of emotional distress claims, all important concepts in

a torts class for first-year law students.

                                             22.

       Black law students in the class fully engaged in the discussion, as well as the

BLSA representatives, and any student issues related to the August 23 classroom


                                      Page 6 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 7 of 31




lecture, to the extent there were any, appeared resolved.

                                         23.

      On the evening of August 24, 2018, however, Hughes e-mailed Professor

Zwier stating that he, the Provost of Emory, and the President of Emory

unilaterally decided Professor Zwier would be removed from his first-year classes

and referred the matter to the Emory Office of Equality and Inclusion (“OEI”) to

investigate.

                                         24.

      Professor Zwier was shocked given the closure he believed he achieved with

his students.

                                         25.

      Then, again on August 24, 2018, without further warning or discussion with

Zwier, Hughes sent an open letter to the Emory law community, which was

published on Emory University’s website and in the campus newspaper, wherein

Hughes    harshly    condemned     Professor    Zwier’s     undescribed   actions   as

“unacceptable” and that his “use of this ... or any racial slur reflects a tradition of

white supremacy that we actively reject at Emory.”

                                         26.

      Hughes’ August 24, 2018 letter further stated that “[w]hen insulting


                                    Page 7 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 8 of 31




conversation is normalized, it creates a hostile environment and it undermines our

institutional values.”

                                       27.

      In his widely published letter, Hughes grossly misconstrued Professor

Zwier’s conduct on August 23 indicating that Professor Zwier had improperly used

a racial slur in class without an academic purpose, portraying Professor Zwier as a

racist, and igniting a wave of antipathy toward Professor Zwier throughout the

Emory campus. Hughes’ communications provided no context about how the word

was used in connection with a class discussion about torts during the Civil Rights

era in Alabama.

                                       28.

      Hughes made these false, misleading, and defaming statements about

Professor Zwier with full knowledge of their inaccuracy and absolute lack of

context.

                                       29.

      Despite being made aware of the actual facts and underlying circumstances

of the August 23, 2018 classroom lecture, Hughes acted to defame Professor Zwier

in a manner that has caused permanent reputational damage to Professor Zwier and

his career.


                                   Page 8 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 9 of 31




                                       30.

      Because of the libelous way Hughes communicated the August 23, 2018

incident to the Emory community, Professor Zwier issued two additional public

apologies to the Emory community on August 27, 2018 and September 9, 2018.

                                       31.

      On the same day that Professor Zwier sent his September 9, 2018 apology to

the Emory community, Hughes, without justification, sent another letter to the

Emory community falsely stating Zwier has “admitted inappropriately using” the

n-word and had “taken full responsibility for the harm its use has done to the

immediately affected students, the Law School community, and the broader Emory

community,” further grossly misconstruing the actions and events that had

occurred up to that point.

                                       32.

      As part of this public and misplaced condemnation, Hughes also announced

that Emory would take additional steps against Zwier, including a prohibition

against Professor Zwier teaching mandatory first-year courses for two years,

Professor Zwier’s required participation in bias training by OEI, and his voluntary

revision of his teacher’s manual to “include suggestions of ways in which faculty




                                   Page 9 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 10 of 31




who use his text might avoid offending students when covering racially sensitive

materials.”

                                       33.

      When publicly chastising Professor Zwier, Hughes never provided any

context for the circumstances surrounding Zwier’s classroom lecture and case-

based statements and instead simply laid full blame at Zwier’s feet, portraying

Zwier as someone who intentionally used a racial slur in class, all without any

formal investigation.

                          November 2018 Suspension

                                       34.

      As of Hughes’ September 9, 2018 Emory-wide e-mails, the parties

considered that the classroom incident was fully resolved. Professor Zwier was

approved and scheduled to teach three law school classes in the Spring semester.

                                       35.

      As part of that resolution, Hughes also mandated that Zwier keep open office

hours for any student who wished to discuss the August 23 incident.

                                       36.

      On October 31, 2018, Justin Tolston, a Black student pursuing his L.M.M.

or Masters, requested a meeting with Zwier in his office and Zwier accepted.


                                  Page 10 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 11 of 31




                                        37.

      Tolston was an adult student who had previously graduated with his Juris

Doctorate from another law school. Tolston was not a student in Professor Zwier’s

torts class, had never taken any other courses taught by Professor Zwier, and was

not registered to take any future classes with Professor Zwier.

                                        38.

      In fact, Emory mistakenly admitted Tolston to the law school for the 2018

fall semester as part of a discontinued dual L.L.M. program with a European law

school in Budapest that had not been a functioning program for between seven to

ten years. Rather than recognizing and correcting its error, Emory created a Master

of Law program out of whole cloth to placate Tolston’s animosity about Emory’s

mistake.

                                        39.

      Prior to the October 31, 2018 meeting, despite having no first-hand

knowledge of Professor Zwier or the August 23 class lecture, Tolston actively

campaigned to seek Zwier’s termination from the law school and was

photographed holding signs that read “I am not a n***er,” and “Fire Zwier!”

                                        40.

      Tolston has a well-documented history of participating in race-related


                                   Page 11 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 12 of 31




protests at other academic institutions. He has been arrested multiple times. After a

confrontation with a female professor at the University of Nebraska/Lincoln, that

university did a threat assessment concerning his conduct with her. Tolston is the

author of a self-published book, Black from Nebraska, a rambling and sometimes

incoherent discourse regarding his encounters with police, professors, protests, and

arrests for traffic violations and drug possession. Notably, Tolston regularly uses

the word “n***er” throughout his written works. After leaving Emory and

beginning a law practice, Tolston was subsequently arrested for assault and battery

of a former boyfriend.

                                         41.

      During their October 31, 2018 meeting, Tolston aggressively accused

Professor Zwier of having a racist family upbringing and being an innate racist.

Tolston repeatedly used the word “n**ger” in making his accusations throughout

the meeting with Professor Zwier.

                                         42.

      Shocked by the unrelenting accusations, Professor Zwier responded by

relating his upbringing in a family where racism was actively combatted by his

parents and further shared an anecdote that other white people in his past had

accused Zwier of being a “n***er-lover” because of his publicly espoused views


                                    Page 12 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 13 of 31




on racial equality.

                                        43.

      When accused of being a racist, Professor Zwier specifically responded to

Tolston by saying, “Do you want to hear about my family so I can talk to you

about what my attitudes are?”

                                        44.

      Professor Zwier was not aggressive or confrontational in response to these

false and terrible accusations, but instead shared deeply personal memories about

his and his family’s experience.

                                        45.

      Tolston, however, pounced on this opportunity and threatened to use this

well-intended anecdote to blackmail Zwier into issuing a public statement that

Emory University was racist in both its hiring and admissions practices.

                                        46.

      Tolston had orchestrated the entire office meeting to find some fodder to

allow him to make the threat.

                                        47.

      Tolston stated that if Professor Zwier did not jointly issue the statement on

Emory’s supposed racist practices, he would publish an op-ed piece in the


                                   Page 13 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 14 of 31




Washington Post demanding Zwier’s termination from the law school.

                                       48.

      Professor Zwier refused Tolston’s threats and reported the incident to

Hughes, who expressed distrust about Tolston’s motives.

                                       49.

      Hughes had a similar interaction with Tolston previously. Tolston had

threatened Hughes with publishing false statements about Hughes’ reaction to the

classroom incident. Hughes’ response to Tolston was to “apprise him of the rules

of engagement” and to threaten Tolston with a slander or libel suit if he published

the false statements.

                                       50.

      Professor Zwier was contacted by a second student on October 31, 2018,

who stated she was a friend of Tolston and wanted to talk to Zwier about their

conversation earlier that day. Zwier again agreed as he was required to do by

Hughes’ conditions on his continued teaching.

                                       51.

       Professor Zwier met with the second student on November 2, 2018, and

given what had transpired with Tolston, Zwier and the second student agreed to

record the meeting.


                                  Page 14 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 15 of 31




                                        52.

      During the recorded conversation, the student conveyed her belief that Zwier

used the word “n***er” in his earlier meeting with Tolston.

                                        53.

      To correct this misconception, Zwier explained exactly what occurred and

spelled out, rather than repeated, the actual words, “n***er-lover,” that he used

during the meeting with Tolston.

                                        54.

      Professor Zwier again reported this meeting to Hughes and provided him

with a copy of the audio recording of his second meeting due his correct concerns

that he was now being targeted.

                                        55.


      Following the meeting, the second student admittedly circulated augmented

and manipulated versions of the recording to other students and law school staff in

order to portray the meeting with Professor Zwier in a more negative light than

what had actually occurred.




                                   Page 15 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 16 of 31




                Hughes Further Defames and Suspends Zwier
                                        56.

      Rather than supporting Professor Zwier, on November 7, 2018, Hughes e-

mailed the faculty and law school community falsely stating in the e-mail that:

            It appears Paul Zwier has used this “n-word” within
            our community, again. This time it is reported that he
            first used the word during a conference with an African
            American student, and then used it again in a meeting
            with another student whose race is unknown to me.

                                        57.

      Hughes made this statement despite being in possession of the recording

that demonstrated that the statement was false.

                                        58.

      Again, Hughes issued these statements with zero context about the

underlying facts of the meetings between Zwier and the students.

                                        59.

      In response, Professor Zwier reached out to Hughes and the law school

faculty and pointed out the total inaccuracy of Hughes’ e-mail.

                                        60.

      Again, rather than listening to or recounting Professor Zwier’s version of

events, on November 9, 2018, Hughes sent an e-mail to the faculty and students



                                   Page 16 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 17 of 31




again falsely stating:

             I recently received reports that Professor Zwier used for
             a second time the same racial slur during a
             conversation at the law school. I have begun the
             process of gathering the facts regarding these allegations
             and working with University officials to outline a process
             to address this situation.


                                        61.

      On November 12, 2018, Dean Hughes suspended Zwier and placed him on

paid administrative leave, which was again publicly announced to the Emory

community via an e-mail in which Hughes falsely stated the suspension was based

on “multiple reports” that Zwier had used the “n-word.”

                                        62.

      The Emory OEI completed its investigation of Professor Zwier in December

2018, but Emory and Hughes kept Professor Zwier on administrative leave through

the end of the 2018-2019 school year, banishing him from the law school campus

and his law school office.

                                        63.

      The OEI investigation proves that any alleged student and faculty outrage

regarding Professor Zwier, which was minimal, resulted from the misleading

statements issued by Hughes and false narratives spread by Tolston to faculty and


                                   Page 17 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 18 of 31




students.

                                         64.

      Tolston himself refused to communicate with OEI or Emory’s

administration or otherwise participate in the investigation of Professor Zwier’s

actions.

                                         65.

      After disputes between Tolston and the BLSA President about what

happened with Zwier, and threats by Tolston that he would call for her resignation

if she didn’t call for Zwier’s firing, the BLSA President also did not speak with

OEI as part of its investigation.

                                         66.

      Following the OEI investigation, Emory initially determined that Professor

Zwier should be allowed to return to teaching following a suspension of yet to be

determined duration during which he would not teach first-year students, along

with other conditions.

                                         67.

      No additional investigation of the August and October 2018 incidents took

place between December 2018 and June 2019, and Zwier did not engage in any

contact with Emory students during this time frame.


                                    Page 18 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 19 of 31




                                        68.

      Before and during Professor Zwier’s suspension, multiple Emory faculty and

students stated that it was Professor Zwier’s White race that made it inappropriate

for him to use any variation of the “n-word.”

                                        69.

      Other Black faculty at Emory have used the word “n**ger” as part of their

academic teaching and publishing without reproach, discipline or dismissal.

                                        70.

      The Emory Department of African American Studies prominently published

the fully articulated n-word in a poem by departing Emory Professor Nagueyalti

Warren in a newsletter that was circulated throughout campus after Professor

Zwier was suspended. No discipline or investigation was done with respect to any

faculty member of that Department after the publication of the n-word.

                                        71.

      Philosophy Professor George Yancy, who is Black, writes about how he uses

the n-word, regardless of whether it appears in any text he is discussing, without

sanction, in his teaching at Emory. One of these articles was published only

months before Zwier was suspended.            https://www.chronicle.com/article/The-

Ugly-Truth-of-Being-a/243234.


                                   Page 19 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 20 of 31




                                       72.

      An adjunct professor who used a variation of the n-word aimed at Native

Americans in the fall semester of 2019 justified and defended its use by stating he

was Native American and therefore allowed to use the word. The Law School did

not suspend the Native American adjunct professor, terminate his employment, or

issue a campus-wide missive publicly condemning him, equating his statement to

the advocation of white supremacy, like Hughes did with Professor Zwier.

                                       73.

      Multiple academic freedom groups like the Foundation for Individual Rights

in Education (“F.I.R.E.”) and legal luminaries from Emory such as William Carney

publicly called for Professor Zwier’s reinstatement and censure of Emory for its

actions multiple times since December 2018.

                Hughes Attempts to Terminate Professor Zwier

          In Retaliation for his Complaining of Race Discrimination

                                       74.

      No additional facts regarding the August and October 2018 incidents were

unearthed or discovered by Hughes or Emory after December 2018.

                                       75.

      In May 2019, after approximately six months of languishing in professional


                                  Page 20 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 21 of 31




purgatory, Professor Zwier, however, reached out to the Emory Faculty Hearing

Committee Chair (“FHC”) Arya Stein and complained that he was being treated

differently by Emory and Hughes because of his race. The FHC is a body of five

Emory    University   faculty   members       who   hear,   deliberate   and   make

recommendations regarding discipline and termination of tenured faculty.

                                        76.

      In response to Zwier’s complaints of race discrimination and the public

support for him, on June 10, 2018, Hughes sent a letter to the Chair of the Faculty

Hearing Committee (“FHC”) at Emory announcing his decision to terminate

Professor Zwier’s tenured employment.

                                        77.

      Professor Zwier responded to this letter and the FHC held a full evidentiary

hearing on October 4, 2019 over whether Hughes had articulated sufficient

grounds to terminate Professor Zwier’s tenure.

                                        78.

      Hughes and Emory were represented by multiple King and Spalding

attorneys during this hearing and, in addition to the presence of counsel at the

hearing, the FHC required substantial pre- and post-hearing briefing submissions.




                                  Page 21 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 22 of 31




                                       79.

      As a tenured or continuous track professor of law, any termination of

Professor Zwier’s employment at the school of law is governed by the Emory

Statement of Principles Governing Faculty Relationships, or “the Gray Book,”

which is incorporated into Professor Zwier’s contract with Emory.

                                       80.

      With respect to tenured educators like Professor Zwier, the Gray Book

mandates:

            A continuous appointment is not to be terminated by the
            University except….

            For one or more of the following reasons: moral
            delinquency, neglect of academic duty, incompetence,
            permanent physical or mental incapacity for which there
            is no reasonable accommodation, or other such adequate
            cause.

The Gray Book, §§1, 12(c).

                                       81.

      At the hearing, Hughes and Emory unbelievably were unable to articulate

which of these required grounds provided the basis for his decision to terminate

Professor Zwier.

                                       82.

      After the presentation of evidence, including both live witnesses and

                                  Page 22 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 23 of 31




affidavit testimony, the FHC issued its decision on January 27, 2020 and found that

Hughes and Emory failed to demonstrate adequate cause to revoke Professor

Zwier’s tenure.

                                          83.

      The FHC ruled that there was no evidence Professor Zwier’s actions equated

to moral delinquency and there was no evidence that called Professor Zwier’s

competency as a teacher into question or evidence that he had neglected any of his

academic duties or institutional responsibilities.

                                          84.

      The FHC immediately reinstated Professor Zwier to teaching.

                                          85.

      Before finding in Zwier’s favor, however, the FHC refused to issue its

determination for multiple months because of unfounded fears pressed upon it by

the law school that a favorable decision in Zwier’s favor would cause of a wave of

antipathy and negative publicity for the law school and Emory.

                                          86.

      Those fears did not bear fruit, but they did delay the resolution of the hearing

for a significant period of time, further damaging Professor Zwier.




                                    Page 23 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 24 of 31




                                          87.

      Hughes’ and Emory’s false statements about and illegal treatment of

Professor Zwier also caused him to become unemployable in the legal field either

as a law school professor, private attorney or consultant, causing him significant

financial harm and irreparably damaging his professional reputation.

                                          88.

      Professor Zwier lost significant consultant and independent contractor

employment arrangements outside of the law school that caused Zwier to lose

hundreds of thousands of dollars in income.

                             SUBSTANTIVE CLAIMS

   COUNT 1: RACE DISCRIMINATION AGAINST EMORY& HUGHES

                                  (SECTION 1981)

                                          89.

      Plaintiff incorporates all of the foregoing allegations and numbered

paragraphs as if fully restated herein.

                                          90.

      Emory and Hughes subjected Professor Zwier to disparate treatment due to

his race (White) in violation of 42 U.S.C. § 1981 because Professor Zwier

admittedly would have been treated differently if his race was Black under the


                                    Page 24 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 25 of 31




same circumstances.

                                          91.

      Emory and Hughes have taken adverse employment actions against

Professor Zwier and his race was a motivating factor for Defendants’ adverse

employment actions.

                                          92.

      As a result of Hughes’ and Emory’s discriminatory actions, Professor Zwier

suffered a loss of income and benefits, and also caused Professor Zwier to suffer

other monetary and non-monetary damages, the amount of which shall be

determined at trial.

                                          93.

      Hughes’ and Emory’s discriminatory conduct was willful and intentional,

with reckless indifference to Professor Zwier’s federally protected rights.

         COUNT 2: RETALIATION AGAINST EMORY & HUGHES

                                  (SECTION 1981)

                                          94.

      Plaintiff incorporates all of the foregoing allegations and numbered

paragraphs as if fully restated herein.




                                    Page 25 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 26 of 31




                                         95.

      Section 1981, like Title VII, forbids retaliating against an employee who

opposes unlawful employment discrimination.

                                         96.

      Professor Zwier opposed unlawful employment discrimination when he

complained about the race discrimination he was subjected to by Emory and

Hughes following his being placed on administrative leave.

                                         97.

      Prior to Professor Zwier complaining of race discrimination, Emory

intended to suspend him but return him to teaching.          After Professor Zwier

complained of race discrimination, Emory and Hughes moved to terminate him.

                                         98.

      Hughes and Emory retaliated against Professor Zwier by, among other

actions, placing him on indefinite administrative leave and moving to terminate his

employment.

                                         99.

      Hughes’ and Emory’s actions were and are intended to chill Professor

Zwier’s exercise of his federally protected rights.




                                    Page 26 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 27 of 31




                                          100.

        Hughes’ and Emory’s conduct caused Professor Zwier to suffer economic

and non-economic damages including lost earnings and benefits, lost opportunities

for employment, pain and suffering, and emotional distress, for which Defendants

are liable.

           COUNT 3: BREACH OF CONTRACT AGAINST EMORY

                                          101.

        Plaintiff incorporates all of the foregoing allegations and numbered

paragraphs as if fully restated herein.

                                          102.

        The mandates and terms and conditions of the Gray Book are a part of

Professor Zwier’s contract of employment with Emory.

                                          103.

        None of the conditions that are required for the termination of a tenured

professor under the terms and conditions of the Gray Book are or were present

here.

                                          104.

        By moving to terminate Professor Zwier’s contract without sufficient cause,

Emory breached its contract of employment with Professor Zwier.


                                    Page 27 of 31
     Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 28 of 31




                                          105.

      By failing to timely resolve Professor Zwier’s complaints of termination,

Emory breached its contract of employment with Professor Zwier.

                                          106.

      As a direct result of Emory’s intentional breach of contract, Professor Zwier

suffered direct damages in the form of lost wages, benefits, pre-judgment and post-

judgment interest, and reasonable attorneys’ fees.

                                          107.

      Pursuant to O.C.G.A. § 51-12-10, Professor Zwier is also entitled to recover

remote damages occasioned by Defendant’s knowing and intentional breach of his

contract.

                COUNT 4: LIBEL PER SE AGAINST HUGHES

                                          108.

      Plaintiff incorporates all of the foregoing allegations and numbered

paragraphs as if fully restated herein.

                                          109.

      Hughes on at least four occasions put in writing to the Emory community

and ultimately to the world at large that Professor Zwier had in fact used racial

slurs in acts equating to espousing white supremacy and racism.


                                    Page 28 of 31
    Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 29 of 31




                                          110.

      Hughes made these statements despite being in possession of information

and evidence from Zwier and others demonstrating that Hughes’ characterization

of Professor Zwier’s words was false.

                                          111.

      Hughes made these statements with the understanding that they would be

distributed by national media.

                                          112.

      Hughes made these statements to protect Emory with the understanding that

they could and likely would destroy Professor Zwier’s legal career

                                          113.

      Hughes’ written, defamatory statements injured Professor Zwier in his trade

and business and are actionable as libel per se.

                                          114.

      Libel per se claims do not require proof of special damages and are left to

the enlightened conscience of the jury.

                                          115.

      Nevertheless, Hughes’ written, defamatory statements have caused Professor

Zwier to suffer direct damages in the form of lost wages, benefits, pre-judgment


                                   Page 29 of 31
        Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 30 of 31




and post-judgment interest, mental pain and suffering and reasonable attorneys’

fees.

                                    JURY DEMAND

                                            116.

         Plaintiff demands a trial by jury on all claims so triable.

                                    Prayer for Relief

         WHEREFORE, Plaintiff respectfully requests that the Court:

            1) Order a jury trial on all issues so triable;

            2) Enter judgment against Defendants on all Counts herein;

            3) Award Plaintiff compensatory and punitive damages against

               Defendants;

            4) Award Plaintiff full back pay and benefits;

            5) Award pre- and post-judgment interest at the maximum rates

               allowable by law;

            6) Award Plaintiff his reasonable attorneys’ fees and litigation costs; and

            7) Award such other relief as the Court deems just and proper.




                                       Page 30 of 31
   Case 1:20-cv-03265-MHC-RDC Document 1 Filed 08/06/20 Page 31 of 31




     Submitted this 6th day of August, 2020.

                                          /s/ A. Lee Parks, Jr.
                                          A. Lee Parks, Jr.
                                          Georgia Bar No. 563750
                                          lparks@pcwlawfirm.com
                                          M. Travis Foust
                                          Georgia Bar No. 104996
                                          tfoust@pcwlawfirm.com

PARKS, CHESIN & WALBERT, PC
75 Fourteenth Street, 26th Floor
Atlanta, GA 30309
(404) 873-8000 Telephone
(404) 873-8050 Fax
Counsel for Plaintiff




                                Page 31 of 31
